Exhibit 10.6

PENTAIR PLC

COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

As Amended and Restated

Effective as of the Re-domicile Date (as defined below)



--------------------------------------------------------------------------------

SECTION 1

BACKGROUND AND PURPOSE

1.1 Background. Effective as of January 17, 1986, Pentair, Inc. adopted a
Compensation Plan for Non-Employee Directors. The Plan has been amended and
restated several times since its adoption.

Notwithstanding anything to the contrary in the Plan, since September 28, 2012,
upon the consummation of the merger contemplated by the Merger Agreement, dated
as of March 27, 2012, by and among Pentair, Inc., Tyco International Ltd.,
Pentair Ltd. (formerly known as Tyco Flow Control International Ltd.), Panthro
Acquisition Co. and Panthro Merger Sub, Inc., no further deferrals or matching
contributions have been made under the Plan with respect to compensation earned
after September 28, 2012. In connection with the merger, the sponsorship of the
Plan was transferred to Pentair Ltd. (the parent company of Pentair, Inc.)
effective September 28, 2012.

On the Re-domicile Date, Pentair Ltd. merged with and into Pentair plc, a newly
formed Irish public limited company and direct subsidiary of Pentair Ltd.
Pursuant to such merger, (a) each shareholder of Pentair Ltd. received one
ordinary share of Pentair plc in exchange for each Pentair Ltd. common share
held immediately prior to the merger and (b) the Plan was assumed by Pentair plc
effective as of the Re-domicile Date.

1.2 Purpose. Pentair has created this Plan to permit its non-employee directors
to defer all or a portion of their retainer and meeting fees, together with
earnings on such deferred compensation.



--------------------------------------------------------------------------------

SECTION 2

DEFINITIONS

Unless the context clearly requires otherwise, when capitalized the terms listed
below shall have the following meanings when used in this Section or other parts
of the Plan:

(a) “Account” is the account maintained under the Plan by the Administrator for
each Director.

(b) “Administrator” is Pentair.

(c) “Board” is the Board of Directors of Pentair, as elected from time to time.

(d) “Change in Control” is any one of the following:

 

  (i) When a Person, or more than one Person acting as a group, acquires more
than fifty percent (50%) of the total fair market value or total voting power of
Pentair’s stock;

 

  (ii) When a Person, or more than one Person acting as a group, acquires within
a twelve (12) month consecutive period, ending with the date of the most recent
stock acquisition, stock of Pentair possessing at least thirty percent (30%) of
the total voting power of Pentair’s stock;

 

  (iii) When a majority of the members of Pentair’s Board is replaced within a
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of such Board as constituted before such
appointment or election; or

 

  (iv) When a Person, or more than one Person acting as a group, acquires within
a twelve (12) month consecutive period assets from Pentair or an entity
controlled by Pentair that have a total gross fair market value equal to
seventy-five percent (75%) of the total fair market value of the assets of
Pentair and all such entities.

Once a Person or group acquires stock meeting the thresholds set forth in
paragraphs (i) and (ii) immediately preceding, additional acquisitions of such
stock by that Person or group shall be ignored in determining whether another
Change in Control has occurred. Asset transfers between or among controlled
entities as determined before such transfers shall not be considered in applying
paragraph (iv) immediately preceding.

 

2



--------------------------------------------------------------------------------

(e) “Code” is the Internal Revenue Code of 1986, as amended.

(f) “Deferred Compensation” is an amount of Fees, meeting attendance fees and
Equity Awards, the payment of which a Director has elected to receive at some
future time pursuant to the terms of the Plan, together with any matching
contributions made by Pentair with respect to fees deferred.

(g) “Director” is a member of the Board who is neither simultaneously also an
employee of Pentair or a related company, nor an individual rendering other
services to Pentair or a related company as an independent contractor. The term
also includes a former Director unless the context requires otherwise.

(h) “Equity Awards” are awards granted to a Director under the Omnibus Incentive
Plan prior to September 28, 2012, that were designated as eligible to be
deferred under this Plan in the award letter or other document evidencing such
award.

(i) “Fair Market Value” has the meaning ascribed in the Omnibus Incentive Plan.

(j) “Fees” are a Director’s annual Board and Committee retainer and Committee
chair and lead director fees and other similar amounts, other than Equity
Awards, that the Director was permitted to defer hereunder prior to
September 28, 2012.

(k) “Investment Fund” is a deemed investment made available by the Administrator
and selected (or deemed selected) by a Director for purposes of crediting
investment earnings and losses to his or her Account. Unless the Administrator
determines otherwise, all Investment Funds made available under the RSIP that
are also made available under the Pentair, Inc. Non-Qualified Deferred
Compensation Plan (or any successor plan thereto) shall automatically be
considered Investment Funds hereunder.

(l) “Omnibus Incentive Plan” is the Pentair, Inc. 2008 Omnibus Stock Incentive
Plan, as it may be amended from time to time.

(m) “Pentair” is Pentair plc, an Irish company. For periods prior to the
Re-domicile Date, “Pentair” referred to Pentair Ltd. and for periods prior to
September 28, 2012, “Pentair” referred to Pentair, Inc.

(n) “Person” is any individual, firm, partnership, corporation or other entity,
including any successor (by merger or otherwise) of such entity, or a group of
any of the foregoing acting in concert.

(o) “Plan” is the Pentair plc Compensation Plan for Non-Employee Directors as
described in this plan document, and as it may be amended from time to time
thereafter.

(p) “Plan Agent” is the entity duly appointed by Pentair to maintain Plan
Accounts.

 

3



--------------------------------------------------------------------------------

(q) “Re-domicile Date” is the effective date of the consummation of the merger
of Pentair Ltd. with and into Pentair plc.

(r) “RSIP” is the Pentair, Inc. Retirement Savings and Stock Incentive Plan, as
amended, or any successor plan thereto.

(s) “Separation from Service” has the meaning ascribed in Code section 409A.

(t) “Share Unit” is a unit equal in value to one share of Stock.

(u) “Share Unit Fund” is the Investment Fund described in Section 3.6, which is
deemed invested in Stock.

(v) “Stock” or “Share” is a registered ordinary, or prior to the Re-domicile
Date, common, share of Pentair, subject to any capital changes.

(w) “Unforeseeable Emergency” is a severe financial hardship to the Director
resulting from: an illness or accident to the Director or his or her spouse or
tax-dependent; the loss of the Director’s home due to an uncompensated (by
insurance or otherwise) casualty; and other similar extraordinary and
unforeseeable circumstances beyond the control of the Director.

(x) “Valuation Date” is, with respect to Investment Funds which correspond to
funds available under the RSIP, a date as of which such corresponding funds are
valued under the RSIP; with respect to other Investment Funds, it is the last
day of each Year and such other dates as are prescribed by the Administrator.

(y) “Year” is the twelve (12) consecutive month period beginning January 1 and
ending December 31.

 

4



--------------------------------------------------------------------------------

SECTION 3

DEFERRAL OF FEES AND EQUITY AWARDS

3.1 Eligibility. Prior to September 28, 2012, each Director was permitted to
make a deferral election with respect to some or all of the Fees or Equity
Awards that related to service as a Director prior to September 28, 2012. Such
deferral elections were governed by the terms of the Plan in effect on the date
the deferral election was made. No further deferrals are permitted under the
Plan on or after the September 28, 2012.

3.2 Matching Contribution. Prior to the September 28, 2012, Pentair made a
matching contribution each month equal to fifteen percent (15%) of the amount of
the fees the Director elected to defer under the terms of the Plan then in
effect.

3.3 Accounting for Deferred Compensation. (a) The Administrator shall cause the
Plan Agent to establish an Account for each Director who elected to participate
in the Plan, which may include one or more sub-accounts to reflect amounts
deferred for each Year.

(b) Prior to August 1, 2014, all Deferred Compensation was allocated to Accounts
as Share Units. Effective August 1, 2014, a Director’s Account shall be split
into three sub-accounts for investment tracking purposes: (i) a sub-account
reflecting the Share Units arising from deferred cash Fees (“Cash Account”),
(ii) a sub-account reflecting the Share Units arising from deferred Equity
Awards or Equity Compensation (“Equity Award Account”), and (iii) a sub-account
reflecting the Share Units arising from dividends credited before August 1, 2014
(“Dividend Account”).

(c) The portion of an Account attributable to a deferred Equity Award shall vest
at the same time as the related Equity Award vests. All other Deferred
Compensation shall be immediately vested. Only vested Deferred Compensation
shall be payable hereunder.

3.4 Reallocation of Accounts.

(a) Effective August 1, 2014, a Director may elect to reallocate the balance
credited to his or her Cash Account and Dividend Account among the available
Investment Funds in accordance with rules prescribed by the Administrator. An
election under this Section 3.4 shall remain in effect unless changed by the
Director; provided, however, that neither Pentair nor the Plan Agent shall be
obligated to purchase any investment designated by a Director. The reallocation
of a Director’s Cash Account or Divided Account shall be appropriately credited
as of the Valuation Date coincident with or next following the effective date of
the reallocation, in accordance with rules established by the Administrator or
Plan Agent. Once a Director allocates amounts in the Director’s Cash Account or
Dividend Account out of the Share Unit Fund into another Investment Fund, he or
she may not re-allocate such amounts back into the Share Unit Fund.

(b) Investment Funds are “deemed” investments and used solely for purposes of
determining the earnings and losses to be credited to a Director’s Cash Account
or Dividend Account. The availability of Investment Funds for purposes of
crediting earnings to a Director’s Cash Account or Dividend Account is not a
recommendation to designate a deemed investment in any one Investment Fund. The
selection of deemed investments is solely the responsibility of

 

5



--------------------------------------------------------------------------------

each Director. No officer, employee or other agent of Pentair or the Plan Agent
is authorized to advise or make any recommendation concerning the selection of
Investment Funds and no such person is responsible for determining the
suitability or advisability of any such selection.

3.5 Allocation of Equity Awards; Share Unit Fund.

(a) Purchase of Stock. Prior to September 28, 2012, the Plan Agent purchased
Stock on the open market over the course of one month with the Deferred
Compensation funds received from Pentair. All Stock so purchased was allocated
to Accounts as Share Units based on the average purchase price obtained over
said monthly purchase period and held in a street name or a nominee name. Cash
dividends paid with respect to Stock purchased for purposes of the Plan shall be
used to purchase additional Stock and allocated to the relevant Accounts as
additional Share Units. Notwithstanding the foregoing, prior to August 1, 2014,
Stock purchased with cash dividends was allocated to the Dividend Account.

(b) Allocation of Equity Awards into Share Unit Fund; No Investment Direction.
If a deferred Equity Award related to Shares or was valued in relation to the
Fair Market Value of a Share, the Director’s Account was credited with a number
of Share Units equal to the number of Shares or Share-related Equity Awards so
deferred. If a deferred Equity Award was valued in relation to cash (such as
dividend equivalents), then such deferred cash amount was used to purchase Stock
as provided in subsection (a) and the related number of Share Units was credited
to the Director’s Account. A Director’s Equity Award Account shall remain
invested in the Share Unit Fund; a Director may not re-allocate the balance of
his or her Equity Award Account into any other Investment Fund.

(c) Allocation of Dividends as Additional Share Units. If any dividends or
distributions (other than in the form of Shares) are paid on Shares while a
Director has Share Units credited to his Account, then such Director shall be
credited with additional Shares Units equal to the amount of the cash dividend
paid or Fair Market Value of other property distributed on one Share, multiplied
by the number of Share Units credited to the Director’s Account on the date the
dividend is declared. Any other provision of this Plan to the contrary
notwithstanding, if a dividend is paid on Shares in the form of a right or
rights to purchase shares of capital stock of Pentair or any entity acquiring
Pentair, then no additional Share Units shall be credited to the Director’s
Account with respect to such dividend, but each Share Unit credited to a
Director’s Account at the time such dividend is paid, and each Share Unit
thereafter credited to the Director’s Account at a time when such rights are
attached to Shares, shall thereafter be valued as of any point in time on the
basis of the aggregate of the then Fair Market Value of one Share plus the then
Fair Market Value of such right or rights then attached to one Share.

(d) No Rights to Shares. No Director shall have voting or other ownership rights
with respect to any Stock acquired for purposes of the Plan. Stock purchased
under the Plan by the Plan Agent shall be held by Pentair as an investment to
assist Pentair in meeting its obligation to pay Deferred Compensation to
Directors.

3.6 Time of Distribution of Deferred Compensation. (a) General. Except as
otherwise provided for in the Plan, or as designated by the Director at the time
a deferral election was made, the Director shall receive his or her entire
vested Account balance allocable to a Year within ninety (90) days of the first
to occur of the Director’s (i) Separation from Service for any reason other than
death, (ii) death, or (iii) a Change in Control.

 

6



--------------------------------------------------------------------------------

(b) Specific Dates of Distribution. A Director was able to elect to receive
distribution of his or her entire vested Account balance allocable to a Year as
of one specific future date or one objectively determinable future event date
(e.g., a Director’s sixty-fifth (65th) birthday). Such an election, once finally
effective, cannot be changed by the Director, except as permitted by
Section 3.8. In the event of a Change in Control, a Director who has elected a
specific future date or an objectively determinable future event date shall
remain entitled to payment on such date, regardless of whether a Change in
Control shall first occur. In the event of the death of a Director prior to the
date elected hereunder for a distribution, the entire vested Account balance
shall be paid within ninety (90) days of the date of such Director’s death.

(c) Distribution in Event of Death. In the event of a Director’s death, the
vested balance of such Director’s Account will be distributed to the beneficiary
designated by the Director, or (if there shall be no such beneficiary
designated) to the person who would have a right to receive such distribution by
will or (if there shall be no will) by the laws of descent and distribution of
the state in which the Director was domiciled at death. Such distribution shall
be made in a single payment, in cash and/or in Shares in accordance with
Section 3.7.

A beneficiary designation made by a Director shall remain in effect until such
time as the Director files a new beneficiary designation with the Administrator.
Prior to distribution, the Administrator will verify the identity of the
Director’s named beneficiary and such beneficiary will establish the right to
receive distribution of any unpaid vested Deferred Compensation.

3.7 Form of Distribution of Deferred Compensation. A Director’s vested Account
shall be distributed in a single payment, except as provided by Section 3.8. All
payments made under a Director’s Account, other than from the Share Unit Fund,
shall be made in cash. Payment from the Share Unit Fund shall be distributed in
the form of Shares, with each whole Share Unit being paid in the form of one
Share. The Stock so distributed shall be either (a) deposited into the
Director’s dividend reinvestment account, if any, in which case any fractional
shares shall also be allocated to such account, or (bi) delivered directly to
said Director (or beneficiary in the case of the Director’s death), in which
case the Plan Agent shall deliver a number of whole shares of Stock equal to the
whole number of Share Units allocated to such Director’s Account, and any
fractional Share Units allocated to such Account shall be converted to cash
using the then Fair Market Value, and the cash shall be delivered to the
Director (or beneficiary in the case of the Director’s death). Shares issued in
payment of any deferred Equity Award shall be issued under the Omnibus Incentive
Plan.

3.8 Later Payment Deferral Elections.

(a) General. A Director whose Account balance for a particular Year is payable
at Separation from Service or on a specific payment date pursuant to
Section 3.7(b) may, in accordance with the provisions of this Section 3.8, elect
to change the date or form, or both, of payment of the vested Account balance
allocable to that Year. No more than two (2) such elections shall be allowed as
to a particular Year’s Account balance.

 

7



--------------------------------------------------------------------------------

(b) Election Rules. The election change must (i) be made at least one (1) year
before the Director’s Separation from Service or before the then scheduled
payment date, whichever is applicable, (ii) extend the payment date by five
(5) or more years, and (iii) specify whether payment shall be made in a single
sum, or in annual installments over five (5) or ten (10) years. If annual
installments over five (5) or ten (10) years is selected, then each such
installment shall be determined by dividing the vested Account balance, as
determined before the payment date, to which the installment payment election
applies by the number of years left in the installment period and the final
installment shall include the remaining vested Account balance. The first annual
installment shall be paid on (or as soon as practicable after) the date selected
by the Director, and the second year and later installments shall be paid on the
anniversary date of the first installment (or as soon as practicable
thereafter).

 

8



--------------------------------------------------------------------------------

SECTION 4

4.1 Restricted Withdrawals.

(a) General. A Director who is not otherwise then entitled to an immediate lump
sum distribution may, upon a showing of an Unforeseeable Emergency which cannot
be satisfied by other available liquid assets, request a withdrawal from the
Director’s vested Account balance, but excluding amounts allocated to the Share
Unit Fund. An emergency withdrawal cannot be requested more frequently than once
each Year.

(b) Determination. The Administrator or its delegate shall determine whether the
relevant facts and circumstances represent an Unforeseeable Emergency and the
amount necessary to satisfy such need. The Administrator may require such proof
as it deems appropriate to evidence the existence of, and the amount necessary
to satisfy, the emergency or extraordinary circumstances, including a
certification that the need cannot be relieved (i) through reimbursement from
insurance or (ii) by reasonable liquidation of other assets (but such available
assets shall be determined without regard to the Director’s Account balance
under the Plan).

(c) Time for Payment. Distributions pursuant to this Section 4 shall be made in
cash within ninety (90) days after the withdrawal is approved by the
Administrator. If a Director should die after requesting an emergency
withdrawal, but prior to the distribution thereof, the withdrawal election shall
be deemed revoked.

(d) Administrator Discretion. Approval of an emergency withdrawal shall be in
the sole discretion of the Administrator, and no such approval shall be given if
the Administrator determines that allowing such withdrawal may have an adverse
tax consequence to Pentair, the Plan or other Directors.

 

9



--------------------------------------------------------------------------------

SECTION 5

PLAN ADMINISTRATION

5.1 Accounting. The Administrator shall assure that the following records are
kept under the Plan for each Year for each Director:

(a) whether the Director made an election to defer Fees or Equity Awards for the
Year;

(b) the amount or percentage of Fees or Equity Awards deferred;

(c) the distribution election, if any, made by the Director, and the applicable
Year’s account to which it relates;

(d) the Year to which the deferred Fees or Equity Awards relate; and

(e) the deemed investment elections made by the Director, if any.

5.2 Costs. Pentair shall pay all commissions, service charges or other costs
incurred with respect to the purchase of Stock for purposes of the Plan. When
any such Stock is sold with respect to a particular Account, the cost of any
commissions, service charges or other costs incurred on account of such sale
shall be debited from such Account.

 

10



--------------------------------------------------------------------------------

SECTION 6

MISCELLANEOUS

6.1 Term of Plan. This restated Plan shall be effective on the Re-domicile Date,
except as otherwise provided herein. The Plan shall remain in effect until all
amounts deferred hereunder have been paid in full, unless earlier terminated by
the Board. If, in connection with the Plan termination, the Board desires to
distribute all vested Account balances, such distribution shall be made in
accordance with the Plan termination provisions of Code section 409A, to the
extent applicable to such vested Account balances.

6.2 Board Tenure. The fact that a Director has elected to participate in the
Plan shall not affect or qualify the right of the Board or of Pentair
shareholders to remove such individual from the Board, consistent with the
provisions of the Pentair Articles of Association or Organizational Regulations,
or applicable provisions of Irish law.

6.3 Code Section 409A. The Plan shall be administered in a manner consistent
with Code section 409A and Treasury Regulations thereunder. Any permissible
discretion to accelerate or defer a Plan distribution under such regulations,
the power to exercise which is not otherwise described expressly in the Plan,
shall be exercised solely by the Administrator. The distribution provisions of
Section 3 are subject to exceptions or overrides in the discretion of the
Administrator or its delegate, but not in the discretion of the Director
concerned, as otherwise provided in the Plan or as allowed under Code section
409A and the Treasury Regulations thereunder.

6.4 Delegation. To the extent permitted under Irish law, the Administrator or
the Board may delegate to officers of Pentair or its subsidiaries any or all of
their duties, power and authority under the Plan, subject to such conditions or
limitations as the Administrator or the Board, as applicable, may establish.
Notwithstanding the prior sentence, the Board may not delegate the power to
amend or terminate the Plan.

6.5 Funding. The Plan is a non-qualified, unfunded and unsecured deferred
compensation arrangement. Pentair may, but is not it required to, establish a
trust to fund benefits provided to Directors hereunder, or to earmark or
segregate assets to provide for such benefits. In the event of default of
payment hereunder by Pentair, the Directors shall have no greater entitlements
or security than does an unsecured general creditor of Pentair.

6.6 Nonalienability. Except as otherwise expressly provided herein or as
otherwise required by law, no right or interest of any Director or the
beneficiary named by a Director under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, attachment, garnishment, execution, levy, bankruptcy or any other
disposition of any kind, either voluntarily or involuntarily, prior to actual
receipt of payment by the person entitled to such right or interest under the
provisions hereof, and any such disposition or attempted disposition shall be
void.

6.7 Facility of Payment. If the Administrator shall determine that a Director or
a Director’s named beneficiary entitled to a distribution hereunder is incapable
of caring for his or her own affairs because of illness or otherwise, it may
direct that any distribution from

 

11



--------------------------------------------------------------------------------

such Director’s Account be made, in such amounts as it shall determine, to the
spouse, child, parent or other blood relative of such Director or beneficiary,
or any of them, or to such other person or persons as the Administrator may
determine, until such date as the Administrator shall determine such incapacity
no longer exists; provided, however, the exercise of this discretion shall not
cause an acceleration or delay in the time of distribution of Plan benefits
except to the extent, and only for the duration of, the time reasonably
necessary to resolve such matters or otherwise protect the interests of the
Plan. The Administrator shall be under no obligation to see to the proper
application of the distributions so made to such person or persons and any such
distribution shall be a complete discharge of any liability under the Plan to
such Director or beneficiary, to the extent of such distribution.

6.8 Default. In the event Pentair shall fail to pay when due any Deferred
Compensation, and such failure to pay continues for a period of thirty (30) days
from receipt of written notice of nonpayment from the affected Director, Pentair
shall be in default hereunder and shall reimburse the Director for expenses
incurred in the collection of such amount, including reasonable attorneys’ fees.
Pursuant to applicable provisions of Code section 409A, any such reimbursement
must be paid to the affected Director not later than the end of the year
following the year in which such expenses are incurred. Failure to timely submit
a claim for reimbursement of any such expenses shall result in the forfeiture of
the claim.

6.9 Amendment or Termination. The Plan may be amended or terminated at any time
by the Board; provided that the rights of Directors accrued under the Plan
through the date of such amendment or termination shall not be affected by such
action without the express written consent of those individuals. Nothing herein
shall be construed to prevent any modification, alteration or amendment of the
Plan which is required to comply with the provision of any applicable law or
regulations relating to the establishment or maintenance of this Plan.

6.10 Federal Securities and Other Laws. Notwithstanding anything in the Plan to
the contrary, and to the extent and for the time reasonably necessary to comply
with federal securities laws (or other applicable laws or regulations),
distribution dates under the Plan may be suspended, changed or delayed as
necessary to comply with such laws or regulations; provided, however, any
distributions so delayed shall be paid to the Director, or a beneficiary named
by a Director, as of the earliest date the Administrator determines such
distribution will not cause a violation of any laws or regulations.

6.11 Applicable Law. To the extent not preempted by applicable federal law, the
Plan shall be interpreted and construed in accordance with the substantive laws
of the State of Minnesota, but without regard to any choice or conflict of law
provisions thereof. Notwithstanding the foregoing, the validity of the issuance
of Stock hereunder shall be governed by the laws of Ireland.

6.12 Construction. The Administrator shall have full power and authority to
interpret and construe any provision of the Plan, to adopt rules and regulations
not inconsistent with the Plan for purposes of administering the Plan with
respect to matters not specifically covered in the Plan document and to amend
and revoke any rules and regulations so adopted. Except as otherwise provided in
the Plan, any interpretation of the Plan and any decision on any matter within
the discretion of the Administrator which is made in good faith by the
Administrator shall be final and binding.

 

12



--------------------------------------------------------------------------------

6.13 Indemnification. To the extent permitted by law, members of the Board shall
be indemnified and held harmless by Pentair with respect to any loss, cost,
liability or expense that may reasonably be incurred in connection with any
claim, action, suit or proceeding which may arise by reason of any act or
omission under the Plan which is taken within the scope of the Plan. Such
indemnification shall cover any and all reasonable attorneys’ fees and expenses,
judgments, fines and amounts paid on settlement, but only to the extent such
amounts are (i) actually and reasonably incurred, (ii) not otherwise paid or
reimbursable under an applicable Pentair paid insurance policy, and (iii) not
duplicative of other payments made or reimbursements due under other indemnity
agreements. In no event shall this Section 6.13 be construed to require Pentair
to indemnify third parties with whom it may contract to perform administrative
duties with respect to the Plan.

6.14 Tax Withholdings and Consequences. (a) Tax Withholdings. Benefits earned
under the Plan and payment of such benefits shall be subject to tax reporting
and withholding as required by law. The amount of such withholding may be
determined by treating such benefits as being paid in the nature of supplemental
wages.

(b) Tax Consequences. Pentair does not represent or guarantee that any
particular federal, foreign, state or local income, payroll or other tax
consequence will result from participation in this Plan or payment of benefits
under the Plan.

6.15 Savings Clause. If any term, covenant or condition of this Plan, or the
application thereof to any person or circumstance, shall to any extent be held
to be invalid or unenforceable, the remainder of this Plan, or the application
of any such term, covenant or condition to persons or circumstances other than
those as to which it has been held to be invalid or unenforceable, shall not be
affected thereby, and, except to the extent of any such invalidity or
unenforceability, this Plan and each term, covenant and condition hereof shall
be valid and shall be enforced to the fullest extent permitted by law.

6.16 Interpretation. Section and subsection headings are for convenience of
reference and not part of this Plan, and shall not influence its interpretation.
Whenever any words are used in the Plan in the singular, masculine, feminine or
neuter form, they shall be construed as though they were also used in the
plural, feminine, masculine or non-neuter form, respectively, in all cases where
such interpretation is reasonable.

6.17 Communications. Pentair or the Plan Agent may, unless otherwise prescribed
by any applicable state or federal law or regulation, provide the Plan’s
prospectus, and any notices, forms or reports by using either paper or
electronic means.

 

13



--------------------------------------------------------------------------------

SECTION 7

TRANSITIONAL RULES

7.1 Grandfathered Deferred Compensation. All Fees and Equity Awards earned and
vested prior to January 1, 2005 and subject to an election to defer payment made
by a Director under applicable provisions of the Plan as in effect prior to
January 1, 2005, as adjusted for gains and losses thereon, are grandfathered
amounts and are not subject to the provisions of Code section 409A. The terms of
this Plan document apply to such grandfathered amounts except that (a) the
provisions of Appendix A govern, and supersede any conflicting provisions in the
Plan document with respect to, the time and form of payment of such amounts and
(b) the re-deferral provisions of Section 3.8 do not apply to such grandfathered
amounts. In addition, any reference in this Plan document to Code section 409A
shall not apply to Fees and Equity Awards earned and deferred prior to
January 1, 2005.

7.2 Separate Accounting. For purposes of tracking Deferred Compensation which is
treated as grandfathered for purposes of Code section 409A, the Administrator
and the Plan Agent shall assure that records as defined in Section 5.2 are kept
in a manner as will clearly differentiate between Fees and Equity Awards earned
and deferred prior to January 1, 2005, and Fees and Equity Awards earned and
deferred on or after January 1, 2005.

 

14



--------------------------------------------------------------------------------

APPENDIX A

Time and Form of Payment for

Grandfathered Amounts

As provided in Section 7.1 of the Plan document, the terms of this Appendix A
govern, and supersede any conflicting provisions in the Plan document with
respect to, the time and form of payment of Fees and Equity Awards earned and
deferred prior to January 1, 2005, as adjusted for gains and losses thereon.

SECTION A-1

DEFINITIONS

Unless the context clearly requires otherwise, the terms listed below shall have
the following meanings when capitalized ad used in this Appendix.

(a) “Change of Control” means a change of control of Pentair as defined in the
Key Executive Employment and Severance Agreement between Pentair and key
executives, as approved by the Board of Directors of Pentair, Inc. effective
August 12, 2000.

(b) “Equity Compensation” means the portion, if any, of a Director’s total
compensation paid by Pentair which is accrued as additional Share Units and
deferred for payment to the Director until such time as he or she is no longer a
member of the Board.

SECTION A-2

TIME AND FORM OF DISTRIBUTION OF DEFERRED COMPENSATION

A-2.1. Time of Distribution of Deferred Compensation . When a Director made an
election to receive Deferred Compensation prior to January 1, 2005, the Director
also designated the time at which such Deferred Compensation will be paid, which
election shall be irrevocable.

The Director was permitted to elect the time he or she wished to receive payment
of Deferred Compensation by selecting one or more of the following options:

(i) On a specific date;

(ii) Upon attainment of a specific age; or

(iii) Upon the occurrence of a stated event, such as death, retirement from
principal business activity, termination of services as a Director, disability
or any other event or occurrence stipulated by the Director and approved by the
Administrator.

In the event a Director failed to elect a time for payment of Deferred
Compensation, the Deferred Compensation authorized for such Year shall be paid
to the Director six (6) months after the date the individual ceases to be a
Director, regardless of the reason Board service ends.

A-2.2 Form of Distribution of Deferred Compensation. A Director’s Deferred
Compensation Account shall be distributed in a single payment. Payment shall be
made in cash and/or Shares as provided in Section 3.7.



--------------------------------------------------------------------------------

SECTION A-3

TIME AND FORM OF DISTRIBUTION OF EQUITY COMPENSATION

A-3.1 Time of Distribution of Equity Compensation. Prior to the date a Director
became eligible to receive an award of Equity Compensation, the Director made a
one time, irrevocable election regarding the time and form of payment of all
Equity Compensation which was awarded to the Director over his or her tenure on
the Board prior to January 1, 2005. The Director was permitted to elect to
receive payment of Equity Compensation beginning on the later of the date he or
she is no longer a Director or

(i) a date specified by the Director,

(ii) an age specified by the Director,

(iii) upon the occurrence of an event specified by the Director and approved by
the Administrator.

No Director was permitted to elect a distribution date which will result in the
Director receiving a distribution of Equity Compensation prior to the date he or
she ceases to be a member of the Board. In the event a Director failed to elect
a time of distribution, then his or her Equity Compensation will be paid to the
Director six (6) months after the date such individual ceases to be a Director.

A-3.2 Form of Payment of Equity Compensation. At the same time as a Director
made an election as to the time of payment of Equity Compensation, he or she
also elected the form in which such payments will be made. This election was a
one-time, irrevocable election which shall apply to all Equity Compensation
allocated to such Director’s Account prior to January 1, 2005.

All Equity Compensation shall be paid as Stock in one of the following forms:

(i) a single payment;

(ii) annual installments paid over five (5) years; or

(iii) annual installments paid over ten (10) years.

Such Stock shall be paid as provided in Section 3.7. In the event a Director
shall fail to elect a form of distribution, then his or her Equity Compensation
shall be distributed in a single payment.

SECTION A-4

DISTRIBUTION IN EVENT OF DEATH

In the event of a Director’s death prior to the distribution of the entire
balance in such Director’s Account, distribution of the then unpaid Deferred and
Equity Compensation allocated to such Director’s Account will be made in
accordance with Section 3.6(c).

 

2



--------------------------------------------------------------------------------

SECTION A-5

CHANGE IN CONTROL

A-5.1 Effect on Directors or Former Directors. Upon a Change in Control (as
defined in this Appendix A), and notwithstanding the benefit elections
previously made by the Director and other Plan provisions to the contrary, a
Director shall receive all of his or her remaining Plan benefits governed by
this Appendix A in a cash lump sum on the lump sum date unless such Director
timely elects otherwise in accordance with Section A-5.2. The lump sum date
shall be the first business day of the third calendar month following the
calendar month in which such Change in Control occurs, provided, however, for a
Director in office as of the date of the Change in Control, the lump sum date
shall be the first business day of the third calendar month following the
calendar month in which the Director leaves office.

A-5.2 Election to Forego Lump Sum. A Director otherwise entitled to receive a
lump sum pursuant to Section A-5.1 may elect to forego payment of the lump sum
if he or she so elects in writing and files such writing with the Administrator
no later than thirty (30) days before the lump sum date. If a Director timely
elects to forego the lump sum payment, such Director’s Plan benefits shall be
paid in accordance with the Director’s otherwise effective benefit elections and
Plan provisions apart from this Section A-5 other than Section A-5.5.

A-5.3 No Delay in Payment. Application of this Section A-5 shall not delay the
date for payment of benefits as otherwise elected by a Director or as otherwise
provided under the Plan apart from this Section A-5.

A-5.4 Notice of Lump Sum Entitlement and Election to Forego Lump Sum. No later
than five (5) days following the date of the Change in Control, the
Administrator shall cause a notice to be sent to all Directors to whom the
provisions of this Section A-5 may apply. Such notice shall be sent in a manner
reasonably calculated to be actually and timely received by such Directors, and
shall reasonably inform such Directors of the provisions of this Section A-5 and
such Director’s rights and entitlements hereunder. In the event such notice is
not timey sent as to a Director, then at such Director’ election the lump sum
date and the date for electing to forego such lump sum shall be appropriately
adjusted to reflect the time periods that would have applied had such notice
been timely sent.

A-5.5 Treatment of Share Units. Upon a Change in Control, all Share Units then
allocated to the account of a Director shall be converted into a deferred
compensation account maintained on behalf of and payable to each such Director.
The deferred compensation account shall be initially credited with a dollar
amount equal to the value of the Share Units immediately before the Change in
Control. Beginning with the day immediately following the Change in Control, and
until the deferred compensation account as adjusted for interest thereon is
fully paid to the Director, the unpaid balance of the deferred compensation
account shall be credited with interest. The rate of interest so credited shall
be the greater of (i) seven percent (7%), compounded annually, and (ii) the
large corporate under-payment interest rate in effect from time to time pursuant
to and determined in the manner prescribed under sections 6621(c)(1) and
6622(a), respectively, of the Internal Revenue Code of 1986 and any successor
provisions thereto. For purposes of applying clause (ii) immediately preceding,
the date of the Change in Control shall be deemed the applicable date within the
meaning of such section 6621(c).

 

3



--------------------------------------------------------------------------------

SECTION A-6

SPECIAL RULES

This Section A-6 applies to Mr. Charles A. Haggerty, and is effective as of
May 18, 2014. Notwithstanding anything herein to the contrary, Mr. Haggerty’s
Account under the Plan with respect to all deferrals made prior to January 1,
2005 and earnings thereon shall be subject to Code section 409A, as amended,
commencing on the effective date of this Section A-6. As a result thereof, the
following provisions shall apply to Mr. Haggerty’s Account:

 

  (i) all payments due to be paid Mr. Haggerty upon his retirement or
termination from the Board of Directors or similar event shall instead be paid
to him as soon as practicable (but in no event more than ninety (90) days)
following his “separation from service” within the meaning of Code section 409A;

 

  (ii) all payments due upon Mr. Haggerty’s death under Section A-4 shall be
paid in a lump sum within ninety (90) days following the date of his death, to
Mr. Haggerty’s beneficiary(ies);

 

  (iii) the election to forego a lump sum payment upon a Change in Control shall
not apply, and a Change in Control shall be deemed to occur only if such event
qualifies as a change in control within the meaning of Code section 409A; and

 

  (iv) The re-deferral provisions of Section 3.8 shall apply to his entire
Account balance under the Plan.

 

4